COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTIONS

Cause number:            01-17-00026-CV
Style:                   In re American Fisheries, Inc., Relator
Date motions filed*:     February 28, 2017 and March 7, 2017
Type of motions:         Real Parties in Interest’s Motion to Lift Stay or in the Alternative to
                         Dismiss Appeal to Allow for Enforcement of Settlement Agreement;
                         Relator’s Response to Motion to Dismiss and Motion to Lift Stay
                         and First Motion to Stay or for Extension of Time
Parties filing motions: Real Parties in Interest National Honey, Inc., Jun Yang and Lin Yang;
                         Relator American Fisheries, Inc.
Document to be filed:    Relator’s Supplemental Mandamus Record

Is appeal accelerated?      Yes (original proceeding).

If motion to extend time:
       Original due date:                 January 30, 2017
       Number of extensions granted:          0         Current Due Date: January 30, 2017
       Date Requested:                    March 17, 2017 (46 days from original deadline)

Ordered that motion is:
       Granted
             If document is to be filed, document due: March 17, 2017.
       Denied (without prejudice)
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
     Relator’s alternative motion for extension of time to file the supplemental mandamus
     record because, among other things, it needs more time to attempt to finalize settlement,
     is granted until March 17, 2017. Real parties in interest’s motion to lift stay or, in the
     alternative, to dismiss to allow for enforcement of the settlement agreement, is denied
     without prejudice to refiling after the relator files the supplemental mandamus record.

Judge’s signature: _/s/ Evelyn V. Keyes_
                   
Date: March 10, 2017_

November 7, 2008 Revision